
	
		II
		111th CONGRESS
		2d Session
		S. 3320
		IN THE SENATE OF THE UNITED STATES
		
			May 6, 2010
			Mr. Whitehouse
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to provide for a
		  Pancreatic Cancer Initiative, and for other purposes.
	
	
		1.Short title;
			 findings
			(a)Short
			 titleThis Act may be cited
			 as the Pancreatic Cancer Research and
			 Education Act.
			(b)FindingsThe Congress finds the following:
				(1)Nearly 42,500
			 Americans were expected to be diagnosed with pancreatic cancer in 2009 and
			 nearly 35,250 were expected to die from the disease. The incidence among
			 African-Americans is 40 to 50 percent higher than other ethnic groups.
				(2)Pancreatic cancer is one of the few cancers
			 for which survival has not improved substantially over the past 40 years. As a
			 result, in 2003, pancreatic cancer surpassed prostate cancer as the 4th leading
			 cause of cancer-related death in the United States.
				(3)Seventy-six
			 percent of pancreatic cancer patients die within the first 12 months of the
			 diagnosis. The 5-year survival rate is 5 percent.
				(4)Scientific
			 understanding of pancreatic cancer—its etiology, pathogenesis, detection, and
			 treatment—lags far behind that of most other forms of cancer. In fact,
			 pancreatic cancer research is where breast cancer research was in the
			 1930s—little understanding of the causes, no early detection, few effective
			 treatments, and single-digit survival rates.
				(5)In 2001, the
			 National Cancer Institute developed Pancreatic Cancer: An Agenda for
			 Action. Nine years later, only five of the report’s 39 recommendations
			 have been implemented because of a lack of funding, focus, and commitment. In
			 the meantime, pancreatic cancer death rates have continued to increase.
			 Further, according to the Cancer Trends Progress Report—2009/2010 Update, death
			 rates for pancreatic cancer are increasing while death rates for all cancers
			 combined, including the four most common cancers (prostate, breast, lung, and
			 colorectal), continue to decline.
				(6)Pancreatic cancer
			 research constitutes less than 2 percent of the National Cancer Institute’s
			 Federal research funding, a figure far too low given the severity of the
			 disease, its mortality rate, and how little is known about how to arrest the
			 disease.
				(7)Of the more than
			 5,000 research grants awarded annually by the Nations Cancer Institute in 2006,
			 only 134 (approximately 3 percent) were categorized by the Institute as at
			 least 50 percent relevant to pancreatic cancer research.
				(8)The future supply of scientists entering
			 this field of study is in serious jeopardy. Out of the researchers who received
			 National Cancer Institute funding specifically for pancreatic cancer research
			 in 2008, only 38 received funding totaling $500,000 or more, a level
			 appropriate for senior scientists. By comparison, this level of funding was
			 awarded to 273 breast cancer researchers, 129 prostate cancer researchers, and
			 121 colorectal cancer researchers. Further, in the last 3 years, the National
			 Cancer Institute has awarded only 5 grants for training and supporting new
			 principal investigators in pancreatic cancer.
				(9)In 2007, the Scientific Advisory Board of
			 the Pancreatic Cancer Action Network reviewed the current state of the science
			 and the Federal Government’s efforts on pancreatic cancer research and prepared
			 The National Plan to Advance Pancreatic Cancer Research to
			 identify the highest research priorities, scientific infrastructure needs, and
			 workforce training requirements that are needed to provide the answers that
			 pancreatic cancer patients and their families and loved ones so desperately
			 need.
				2.Pancreatic Cancer
			 InitiativePart B of title III
			 of the Public Health Service Act (42 U.S.C. 243 et seq.) is amended by adding
			 at the end the following:
			
				320B.Pancreatic
				Cancer Initiative
					(a)Pancreatic Cancer
				Initiative
						(1)EstablishmentThe
				Secretary shall establish and implement a Pancreatic Cancer Initiative to
				assist in coordinating activities to address the high mortality rate associated
				with pancreatic cancer. Such Initiative shall focus on—
							(A)advancing research
				on the causes, diagnosis, and treatment of pancreatic cancer with the goal of
				increasing the 5-year survival rate;
							(B)promoting a cadre
				of new investigators in the field of pancreatic cancer research; and
							(C)increasing
				physician and public awareness of pancreatic cancer.
							(2)ConsultationIn
				carrying out this subsection, the Secretary shall consult with the Director of
				the National Institutes of Health, the Director of the National Cancer
				Institute, the Director of the Centers of Disease Control and Prevention, and
				the Interdisciplinary Pancreatic Cancer Coordinating Committee established
				under subsection (b).
						(b)Interdisciplinary
				Pancreatic Cancer Coordinating Committee
						(1)EstablishmentNot
				later than 60 days after the date of the enactment of this section, the
				Secretary, in consultation with the Director of the National Institutes of
				Health, shall establish a committee to be known as the Interdisciplinary
				Pancreatic Cancer Coordinating Committee (in this subsection referred to as the
				Committee).
						(2)Membership
							(A)In
				generalThe members of the Committee shall be appointed by the
				Secretary, in consultation with the Director of the National Institutes of
				Health, and shall consist of 13 individuals as follows:
								(i)Nine experts in pancreatic cancer research,
				who are each a full professor at a major academic research institution and who
				have each received multiple grants from the National Cancer Institute or other
				entities of the National Institutes of Health with a primary focus on
				pancreatic cancer research.
								(ii)Two young principal investigators in
				pancreatic cancer, who are each an assistant-level professor in a major
				academic research institution and who have each received at least one grant
				from the National Cancer Institute or another entity of the National Institutes
				of Health with a primary focus in pancreatic cancer research.
								(iii)One pancreatic
				cancer advocate.
								(iv)The Director of
				the National Cancer Institute (or the Director’s designee).
								(B)ChairThe
				Secretary shall designate the Chair of the Committee from among its
				members.
							(C)Publication of
				namesNot later than 30 days after the establishment of the
				Committee, the Secretary shall publish the names of the Chair and members of
				the Committee on the Website of the Department of Health and Human
				Services.
							(D)TermsThe
				members of the Committee shall each be appointed for a 3-year term and, at the
				end of each such term, may be reappointed.
							(E)VacanciesA
				vacancy on the Committee shall be filled by the Secretary in the same manner in
				which the original appointment was made.
							(3)ResponsibilitiesThe
				Committee shall—
							(A)provide advice on
				overall research objectives and benchmarks for pancreatic cancer
				research;
							(B)develop and
				annually update a strategic plan in accordance with paragraph (4) for the
				conduct and support of pancreatic cancer research awareness during the upcoming
				year; and
							(C)conduct evaluations and make
				recommendations to the Secretary, the Director of the National Institutes of
				Health, and the Director of the National Cancer Institute in accordance with
				paragraph (5) regarding the prioritization and award of National Institutes of
				Health research grants relating to pancreatic cancer.
							(4)Strategic
				plan
							(A)DevelopmentThe
				Committee shall develop and annually update a strategic plan for the conduct
				and support of pancreatic cancer research and awareness during the upcoming
				fiscal year.
							(B)SubmissionThe
				Committee shall—
								(i)submit to the
				Secretary each strategic plan developed under subparagraph (A) for the upcoming
				fiscal year; and
								(ii)publish each such
				plan on the Website of the Department of Health and Human Services within 30
				days after the earlier of—
									(I)the date of
				submission of the plan to the Secretary under clause (i); or
									(II)June 1.
									(C)ContentsEach
				strategic plan developed under subparagraph (A) shall include—
								(i)recommended
				budgetary requirements for pancreatic cancer research, including research
				grants awarded through the National Cancer Institute, funding for Specialized
				Programs of Research Excellence (SPORE) that are focused on pancreatic cancer,
				and funding for the portion of the cancer research incubator pilot project
				established by section 409J(a) that is focused on pancreatic cancer;
								(ii)recommendations
				on the coordination of extramural and intramural pancreatic cancer research
				initiatives and possibilities for partnerships among the national research
				institutes, including the National Cancer Institute, the National Institute of
				Diabetes and Digestive and Kidney Diseases, the National Institute of
				Environmental Health Sciences, the National Center for Complementary and
				Alternative Medicine, and the National Center on Minority Health and Health
				Disparities;
								(iii)recommendations
				for improving physician and public education about pancreatic cancer;
								(iv)recommendations
				for increasing the number of scientists with doctorate degrees and
				clinician-scientists specializing in pancreatic cancer research; and
								(v)guidelines for
				information gathered by pancreatic cancer patient registries and tissue banks
				to ensure uniformity and accessibility to the research community.
								(5)Prioritization
				and award of NIH research grants
							(A)In
				generalThe Committee shall conduct evaluations and make
				recommendations to the Secretary, the Director of the National Institutes of
				Health, and the Director of the National Cancer Institute regarding the
				prioritization and award of National Institutes of Health research grants
				relating to pancreatic cancer.
							(B)Peer review
				committeeIn carrying out subparagraph (A), the Committee may
				appoint a peer review committee to assist in the evaluation of pancreatic
				cancer grant applications to ensure that such applications are reviewed by
				individuals with the appropriate expertise.
							(C)EvaluationIn
				evaluating pancreatic cancer grant applications under subparagraph (A), the
				Committee shall emphasize grants that achieve at least one of the following
				goals:
								(i)The grant is
				determined to be at least 75 percent relevant to pancreatic cancer research and
				has a primary focus on at least one of the following areas:
									(I)Basic research to
				advance the understanding of the biology of pancreatic cancer, its natural
				history, and the genetic and environmental factors that contribute to its
				development.
									(II)Research on more
				precise diagnostic methods and screening to detect pancreatic cancer in earlier
				stages.
									(III)Advanced
				innovative clinical trials testing targeted therapeutics and novel agents that
				will extend the survival of pancreatic cancer patients and improve their
				quality of life.
									(ii)The grant will
				increase the number of young pancreatic cancer investigators.
								(iii)The grant will
				meet identified needs, criteria, or specific research goals set forth in the
				strategic plan developed under paragraph (3)(B).
								(D)RecommendationsThe
				Committee shall make recommendations for exception funding for grant
				applications that—
								(i)have 75 percent or
				greater relevance to pancreatic cancer; and
								(ii)score within 10
				points of the payline.
								(c)Physician
				awareness
						(1)ProgramThe
				Secretary, in consultation with the Director of the National Institutes of
				Health, the Director of the Centers for Disease Control and Prevention, and
				relevant patient advocate and physician organizations, shall develop a primary
				care provider education program on pancreatic cancer. The Secretary may include
				in such program accredited continuing medical education and such other
				activities as the Secretary determines appropriate.
						(2)DefinitionThe
				term relevant patient advocate and physician organization means a
				nationwide organization that—
							(A)provides
				evidence-based disease information to the public in a case management
				style;
							(B)directly funds
				research in an unbiased manner by working collaboratively with health
				professionals at a variety of institutions and using a peer-reviewed grant
				mechanism;
							(C)advocates public
				policy outcomes that reflect the needs of patients; and
							(D)provides
				information to patients, families, and health professionals at the community
				level.
							(d)Communication
				tool kitThe Director of the National Institutes of Health and
				the Director of the Centers for Disease Control and Prevention, working
				collaboratively with patient advocate organizations, shall develop a
				communication tool kit for patients and their families that focuses on specific
				pancreatic cancer issues related to patient choices and patient care.
					(e)Report to
				CongressNot later than 1
				year after the date of the enactment of this section, and annually thereafter,
				the Secretary shall submit a report to the Congress identifying the steps taken
				to implement the Pancreatic Cancer Initiative under subsection (a). The report
				shall include—
						(1)an assessment of
				the progress in improving outcomes and reducing mortality rates for those
				diagnosed with pancreatic cancer;
						(2)an explanation of how recommendations of
				the Interdisciplinary Pancreatic Cancer Coordinating Committee in the strategic
				plan developed under subsection (b)(3)(B) for the preceding year have been
				implemented;
						(3)a summary of the
				recommendations that were made by the Interdisciplinary Pancreatic Cancer
				Coordinating Committee for grant funding, including exception funding, the
				number of such recommendations that were met, and the reasons why any
				recommendations were not met;
						(4)a breakdown of
				research grant award amounts by the National Institutes of Health during the
				past year that are deemed relevant to pancreatic cancer research along with a
				quantifiable measure as to the relevancy of the grants to pancreatic
				cancer;
						(5)the number of such grants awarded to young
				principal investigators in pancreatic cancer described in subsection
				(b)(2)(A)(ii); and
						(6)a summary of
				progress and deficiencies that were made in pancreatic cancer research during
				the preceding year.
						(f)Authorization of
				appropriationsThere are authorized to be appropriated—
						(1)to carry out subsection (a), $140,000,000
				for fiscal year 2011 and such sums as may be necessary for fiscal years 2012
				through 2015;
						(2)to carry out
				subsection (c), $2,000,000 for fiscal year 2011 and such sums as may be
				necessary for fiscal years 2012 through 2015; and
						(3)to carry out
				subsection (d), $2,000,000 for fiscal year 2011 and such sums as may be
				necessary for fiscal years 2012 through
				2015.
						.
		3.National
			 Institutes of Health researchPart B of title IV of the Public Health
			 Service Act (42 U.S.C. 284 et seq.) is amended by adding at the end the
			 following:
			
				409J.Cancer
				research
					(a)Cancer research
				incubator pilot project
						(1)Grants
							(A)In
				generalThe Secretary may award grants to research institutions
				for use in developing innovative compounds or technologies for the prevention,
				early detection, or treatment of those cancers with 5-year survival rates of
				less than 50 percent.
							(B)Relation to
				other NIH grantsSubject to
				subparagraph (A), the Secretary shall encourage each recipient of a grant under
				this section to use the grant for research activities that may serve as a
				springboard for the receipt of other grants, including Specialized Programs of
				Research Excellence (SPORE) grants, from the National Institutes of Health and
				its national research institutes.
							(2)Grant
				periodThe period of a grant under this section shall be 5
				years.
						(3)FocusDuring
				the initial 5 fiscal years of carrying out this section, the Secretary shall
				focus on awarding grants for use in developing innovative compounds or
				technologies for the prevention, early detection, or treatment of pancreatic
				cancer.
						(4)ReportNot
				later than 5 years after the date of the enactment of this section, the
				Secretary shall submit a report to the Congress evaluating the program under
				this section and making recommendations for expansion of the program to other
				cancers.
						(5)Authorization of
				appropriationsTo carry out
				this subsection, there are authorized to be appropriated $5,000,000 for fiscal
				year 2011 and such sums as may be necessary for fiscal years 2012 through
				2015.
						(b)Centers of
				excellence
						(1)DesignationThe Secretary may designate two additional
				Specialized Programs of Research Excellence (SPOREs) focusing solely on
				pancreatic cancer research. In carrying out this paragraph, the Secretary may
				choose to designate one or more satellite centers that augment the work of a
				previously designated Specialized Program of Research Excellence.
						(2)Authorization of
				appropriationsTo carry out
				this subsection, there are authorized to be appropriated $20,000,000 for fiscal
				year 2011 and such sums as may be necessary for fiscal years 2012 through
				2015.
						.
		
